 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1143 
In the House of Representatives, U. S.,

May 12, 2010
 
RESOLUTION 
Commending the Community of Democracies for its achievements since it was founded in 2000. 
 
 
Whereas the Community of Democracies is a global intergovernmental organization of democratic countries which aims to promote democracy and strengthen democratic norms and institutions around the world;  
Whereas the Community of Democracies was founded in June 2000 at a ministerial conference in Warsaw, Poland;  
Whereas the Warsaw Conference was convened upon the initiative of then-Secretary of State Madeleine Albright and then-Minister of Foreign Affairs of Poland Bronislaw Geremek;  
Whereas delegations from 106 countries signed the final declaration of the Warsaw Conference on June 27, 2000, endorsing an agreed list of core democratic principles and practices, and committing themselves to the promotion of those principles and practices;  
Whereas since the Warsaw Conference, there have been four subsequent ministerial conferences of the Community of Democracies in Seoul, Korea, in November 2002, Santiago, Chile, in April 2005, Bamako, Mali, in November 2007, and Lisbon, Portugal, in July 2009;  
Whereas since its founding the Community of Democracies has been guided by a Convening Group, today consisting of Cape Verde, Chile, Czech Republic, El Salvador, India, Italy, Lithuania, Mali, Mexico, Mongolia, Morocco, Philippines, Poland, Portugal, South Africa, South Korea, and the United States;  
Whereas in June 2009, Lithuania assumed the Presidency of the Community of Democracies for a 2-year term;  
Whereas upon the initiative of the Government of Poland, the Community of Democracies established a Permanent Secretariat in Warsaw in January 2009, with the goal of strengthening the institution and enabling it to more effectively fulfill its mission of promoting democracy worldwide;  
Whereas the Permanent Secretariat in Warsaw has established itself as a vibrant institution of the Community of Democracies, with an active agenda and effective operation;  
Whereas under the leadership of the Convening Group, the Lithuanian Presidency, the Permanent Secretariat, and the International Steering Committee, the Community of Democracies has mounted recent efforts to promote democracy in such countries as Iran, Burma, and Afghanistan, and passed resolutions, issued position statements, and committed itself further to missions assisting democratic advancement in those countries and societies which desire it; and  
Whereas on the 10th anniversary of the Warsaw Conference, the Community of Democracies will convene in Krakow, Poland, to re-launch the Community and adopt a work program to advance democracy worldwide: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Community of Democracies for its achievements since it was founded in 2000;  
(2)applauds the recent establishment of the Permanent Secretariat of the Community of Democracies and expresses its appreciation to the Government of Poland for the support it has extended to the Permanent Secretariat and for hosting it in Warsaw; 
(3)appreciates the energy and initiative that the Lithuanian Presidency has committed to the Community of Democracies and its Working Groups; and  
(4)extends its best wishes for the success of the Community’s ongoing efforts to promote democracy worldwide, and of the Krakow Conference, which will be held on the 10th anniversary of the founding of the Community of Democracies.  
 
Lorraine C. Miller,Clerk.
